         Case 1:20-cv-06539-JMF Document 105 Filed 10/06/20 Page 1 of 1

                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910

                                                                                                                                               mayerbrown.com


                                                                                                                                   Christopher J. Houpt
                                                                                                                                                       Partner
                                                                                                                                           T: +1 212 506-2380
October 6, 2020                                                                                                                            F: +1 212 849-5830
                                                                                                                                        CHoupt@mayerbrown.com

BY ECF

Hon. Jesse M. Furman
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Centre Street, Room 2202
New York, NY 10007

Re:    In re Citibank August 11, 2020 Wire Transfers,
       No. 1:20-cv-06539 (JMF)

Dear Judge Furman:

We represent Citibank, N.A. in the above-captioned case. This evening, Defendants’ counsel asked
that we update the previously filed privilege log to include the subject line or document name of
each document. We served the enclosed updated log on counsel and are providing it here for the
Court’s reference as well. We have redacted, in both the served and filed logs, a portion of the
(identical) subject lines of three emails that would reveal the content of a question from regulators.



                                                                             Respectfully submitted,

                                                                             /s/ Christopher J. Houpt
                                                                             Christopher J. Houpt




          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
